      Case 1:19-cv-01575-NGG-RML Document 29 Filed 03/04/21 Page 1 of 2 PageID #: 147




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                      JOSEPH ZANGRILLI
Corporation Counsel                            100 CHURCH STREET                                        Senior Counsel
                                               NEW YORK, NY 10007                               Phone: (212) 356-2657
                                                                                                   Fax: (212) 356-3509
                                                                                                 jzangril@law.nyc.gov




                                                                           March 4, 2021

        VIA ECF
        Honorable Robert M. Levy
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11205


                 Re:   Maliek Brown v. City of New York et al.
                       19-CV-1575 (NGG) (RML)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, assigned to the defense of the above-referenced matter. I write, jointly with
        plaintiff’s counsel, Robert Marinelli, Esq., to respectfully request a sixty day extension of the
        discovery schedule from March 15, 2021 to May 14, 2021. There have been three previous
        requests to extend the discovery deadline.

               The parties continue to make progress in litigating this matter and have scheduled virtual
        depositions for a number of the represented defendants, beginning next week. However, the
        process continues to be delayed by staffing and health related issues, resulting from the ongoing
        COVID-19 pandemic and working from remote locations.

                In addition, in an effort to conserve time and resources, the parties have agreed and
        stipulated that any defendants served with a request for waiver of service on January 3, 2021,
        will answer or otherwise respond to the Second Amended Complaint by March 22, 2021. This
        will allow for the filing of one answer on behalf of all named and served defendants. A proposed
        stipulation has been attached to memorialize this agreement.
Case 1:19-cv-01575-NGG-RML Document 29 Filed 03/04/21 Page 2 of 2 PageID #: 148




       Accordingly, the parties respectfully request the Court extend the discovery deadline
 from March 15, 2021 to May 14, 2021.

       Thank you for your consideration herein.



                                                     Respectfully submitted on behalf of the
                                                     parties,

                                                       /s/

                                                     Joseph Zangrilli
                                                     Senior Counsel


 CC:    Robert Marinelli, Esq. (Via ECF)




                                              2
